Case 0:21-cv-60773-RS Document 7 Entered on FLSD Docket 05/24/2021 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF FLORIDA




  SHAWN P PHILLIPS

        Plaintiff,

  v.
                                                     Case No. 21-60773-CIV-SMITH
  DYNAMIC RECOVERY SOLUTIONS,
  LLC,

        Defendant.

                              NOTICE OF SETTLEMENT

       PLEASE TAKE NOTICE that SHAWN P. PHILLIPS (“Plaintiff”) and DYNAMIC

 RECOVERY SOLUTIONS, LLC (“Defendant”), hereby notify the Court that the parties

 have reached settlement as to Plaintiff’s claims.      The parties are in the process of

 completing the settlement and intend on filing dismissal papers within 45 days.



  DATED: May 24, 2021                            Respectfully submitted,

                                                 /s/ Alexander J. Taylor______________
                                                 Alexander J. Taylor
                                                 Florida Bar No. 1013947
                                                 Sulaiman Law Group, Ltd.
                                                 2500 South Highland Avenue
                                                 Suite 200
                                                 Lombard, IL 60148
                                                 Tel: 630-575-8181
                                                 Facsimile:
                                                 Email: atyalor@sulaimanlaw.com
                                                 Attorney for Plaintiff
                                             1
Case 0:21-cv-60773-RS Document 7 Entered on FLSD Docket 05/24/2021 Page 2 of 2




                                      2
